         Case 2:19-mc-00144-UJ Document 4 Filed 07/26/19 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE EASTERN DISTRICT OF PENNSYLVANIA


 PRESIDENTIAL HEALTHCARE CREDIT                       CIVIL DIVISION
 CORPORATION,
                                                      Case No: 19-mc-144
                        Plaintiff,

                  -v-

 WHITE RABBIT PARTNERS, INC et al

                        Defendant,                                        FILED
                  -v-                                                     JUL 26 2019
                                                                       KATE~~
 THE VANGUARD GROUP, INC. et al
                                                                     BJ             --~
                        Garnishee,


                                             ORDER


        AND NOW, to-wit, this        U 1'/Jday of   y i   t,     1-t>l 'f , IT   IS ORDERED that

Robert Bassler will serve the Write of Execution and Interrogatories upon The Vanguard Group,

Inc. in this action.

        IT lS FURTHER ORDERED that proof of service shall be made by affidavit in accordance

with Rule 4(g) of the Federal Rules of Civil Procedure.




                                                               FOR THE COURT



                                                               /i?o tj           Ylf'pL pdff'fjktdJ:.

                                                                           KATE BARKMAN
                                                                          cU'l12r If)~ ~bvL'r
       Case 2:19-mc-00144-UJ Document 4 Filed 07/26/19 Page 2 of 3




                I~ THE UNITED ST ATES DISTRICT COURT FOR
                THE EASTER~ DISTRICT OF PEN~SYLV ANIA


 PRESIDENTIAL HEALTHCARE CREDIT                       CIVIL DIVISION
 CORPORATION,
                                                      Case No: l 9-mc-144
                       Plaintiff,

               -v-

 WHITE RABBIT PARTNERS, INC et al

                       Defendant,
               -v-

 THE VANGUARD GROUP, INC. et al

                       Garnishee,

            .MOTION FOR SPECIAL APPOINTMENT TO SERVE PROCESS

       Pursuant to Fed R. Civ. P. Rule 4(c) the Plaintiff{n the above-captioned case hereby moves
                                                         \

this Court to specially appointment Robert Bassler to serve the Writ of Execution and

Interrogatories to Garnishee on Vanguard Group, Inc a/k/a Vantage Funds. and represents that:

       1. Robert Bassler is not younger than 18 years of age;
       2. Robert Bassler is not and will not be a party to this action; and
       3. Granting the instant motion will effect substantial savings in time and/or travel
          fees of the United States Marshal.
                                                    Respectfully Submitted

                                                    Isl Richard J Parks
                                                    Gaetan J. Alfano, Esq
                                                    PA. l.D. # 32971
                                                    Richard J. Parks, Esq
                                                    PA. 1.0. #40477
                                                    PIETRA GALLO GORDON ALF A~O
                                                    BOS ICK & RASP ANTI, LLP
                                                    1818 Market Street, Suite 3402
                                                    Philadelphia, PA 19103
                                                    215-320-6200
Dated: July 26, 2019
             Case 2:19-mc-00144-UJ Document 4 Filed 07/26/19 Page 3 of 3
,..


                     IN THE UNITED ST ATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF PENNSYLVANIA


                                                          CIVIL DIVISION
      PRESIDENTIAL IIEAL TIICARE CREDIT
      CORPORATION,
                                                          Case No: 19-mc-144
                                Plaintiff,

                     -v-

      WHITE RABBIT PARTNERS, INC et al

                                Defendant,
                      -v-

      THE VANGUARD GROUP, INC. et al

                                Garnishee,



                                             CERTIFICATE OF SERVICE

              I hereby certify that on July 26, 2019 the within MOTION FOR SPECIAL
      APPOINTMENT TO SERVE PROCESS was filed with the Clerk of the Court using the CM/ECF
      system, which will send notification of such filing to those registered to receive CM/ECF

      notification including.

                                                          Respectfully Submitted

                                                          Richard J. Parks
                                                          Gaetan J. Alfano, Esq
                                                          PA. l.D. # 32971
                                                          Richard J. Parks, Esq
                                                          PA. I.D. #40477
                                                          PIETRAGALLO GORDON ALFANO
                                                          BOSICK & RASP ANTI, LLP
                                                          1818 Market Street, Suite 3402
                                                          Philadelphia, PA 19103


      4929136vl
